                   Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 1 of 11


    United States Courts
  Southern District of Texas
         &/>ED
        April 23, 2020
David J. Bradley, Clerk of Court
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 2 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 3 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 4 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 5 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 6 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 7 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 8 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 9 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 10 of 11
Case 4:13-cr-00746 Document 207 Filed on 04/23/20 in TXSD Page 11 of 11
